Case 2:19-cv-10869-DSF-GJS Document 12 Filed 05/26/20 Page 1 of 1 Page ID #:200


 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11      STEVEN BURGUAN,
                                                 Case No. 5:19-cv-10869-DSF (GJS)
12                  Petitioner
13            v.                                 JUDGMENT
14      CHRISTIAN PFEIFFER,
15                  Respondent.
16
17
18          Pursuant to the Court’s Order: Dismissing Petition With Prejudice For
19    Untimeliness; And Denying Certificate Of Appealability,
20
21          IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
22
23
      DATED: May 26, 2020
24
                                           Honorable Dale S. Fischer
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
